Exhibit 10.1

 

CONTRACT OF ENGAGEMENT

 

 

This Contract of Engagement (the “Agreement”) is made and entered into by and
between the following parties:

 

(1)China United Insurance Service, Inc., having its principal office at 7F, No.
311 Section 3, Nan-King East Road, Taipei City, Taiwan (the “Company”), and

 

(2)Joyce Yeh.

 

The parties hereby agree as follows:

 

 

1.Definitions

 

1.1In this Agreement:

 

“Associated Company”shall mean any holding company or subsidiary of the Company
and any subsidiary of any holding company from time to time, and "holding
company" and "subsidiary".

 

“Intellectual Property Right”includes inventions, patents, applications for
patents, letters patent, trademarks, designs, utility models, copyrights, moral
rights, mask works, trade secrets, confidential information, know-how and any
other intellectual or proprietary rights in any jurisdiction, whether registered
or unregistered.

 

2.Interpretation

 

2.1The headings in this Agreement are inserted for convenience only and shall
not affect its

construction.

 

2.2References in this Agreement to a statute include any modification, amendment
or regarding

enactment of that statute.

 

2.3References in this Agreement to the singular include the plural and vice
versa and to any one

gender include the other.

 

2.4Reference in this Agreement to any clause or schedule without further
designation shall be

construed as references to the clause of or schedule to this Agreement so
numbered.

 

3Engagement and Commencement

 

3.1The Company hereby agrees to employ Ms. Yeh and Ms. Yeh agrees to be employed
under this Agreement (the “Engagement”) commencing on August 10th, 2020 (the
“Commencement Date”) and the Engagement shall continue until terminated in
accordance with Clause 13. Ms. Yeh shall be employed at will, meaning that
either the Company or Ms. Yeh may terminate this Agreement and Ms. Yeh’s
employment at any time, for any reason or no reason, with or without cause,
subject to the terms of this Agreement.

 



  1/8

 

 

 

4Job Title

 

Ms. Yeh shall serve as the Company’s Chief Financial Officer, pursuant to the
terms of this Agreement.



 

5Job Description

 

Ms. Yeh shall carry out such duties as would normally be associated with the job
title stated in Clause 4, and shall carry out such other duties not only for the
Company but also for the Associated Company including but not limited to the
followings, as may reasonably be required by the Company from time to time.

 

Ms. Yeh sall assist the Company and its management in dealing with auditing
process and with the auditing firm including visiting the Company’s location
during the audit process and helping the Company prepare and finalize the audit
and internal control in a timely and efficient manner.

 

Ms. Yeh shall assemble the Company’s annual and quarterly financial statements,
which include a balance sheet, statement of income, statement of changes in
stockholders’ equity, and a statement of cash flows and footnotes for specific
periods in order to conform to generally accepting accounting principles (GAAP)
accepting in the United States of America. Additionally, Ms. Yeh will assist
management in the preparation of financial statements and work papers related to
annual financial audits and quarterly SEC filings. SEC filings shall include
quarterly 10-Q reports, financial portions of the 10-K report, management’s
discussion and analysis, 8-K filings, and financial portion of registration
statements.

 

Ms. Yeh shall review and improve the structured framework for Section 404
compliance, including scoping, documentation, testing and remediation activities
(five distinct project phases).

 

Ms. Yeh shall summarize such adjusting entries as management deems necessary to
reflect non-monetary transactions (e.g., depreciation, capitalization of costs,
loan amortization, intercompany transactions, etc.).

 

The Company may vary any duties assigned to Ms. Yeh, and require Ms. Yeh to
cease performing any of such duties.

 

6Place of Work

 

Ms. Yeh’s normal place of work will be the principal office of the Company as
set forth above, but the Company may require Ms. Yeh, due to the nature of Ms.
Yeh’s duties, to travel and work at such other places, whether inside or outside
Taiwan, for substantial periods of time, as may reasonably be necessary for the
proper performance of Ms. Yeh's duties as assigned from time to time. Ms. Yeh
shall, at her sole discretion, accept or reject any of the above arrangements,
and the Company may terminate the Engagement pursuant to Clause 14 if with Ms.
Yeh’s rejection.

 

7Duties

 

7.1Ms. Yeh will perform the duties set forth in Clause 5.

 

7.2During the Engagement, Ms. Yeh will:

 



  2/8

 

 

7.2.1 devote the whole of her energies, attention, skills and working time to
the duties of the Engagement;

 

7.2.2 use her best effort to promote the interest and reputation of the Company;

 

7.2.3 at all times and in all respects conform to and comply with the directions
and instructions issued by the Company from time to time;

 

7.2.4 in all matters act faithfully and diligently to the Company; and

 

7.2.5 not do anything which is harmful to the Company.

 

8Remuneration

 

8.1The Company shall pay Ms. Yeh a salary at the rate of NTD 170,000 per month,
payable monthly in arrears on 5th day of each calendar month, which may be
advanced or extended to the previous or next working day if it falls on public
holidays or weekends, by direct debit transfer to her bank, less any required
deductions including for Mandatory Provident Fund (MPF), National Insurance
contributions and any other deductions which the Company is required to make.

 

Ms. Yeh’s salary will be subject to regular review, and may at the discretion of
the Company, be adjusted based on Ms. Yeh’s responsibilities, capabilities and
performance.

 

8.2The Company’s profit sharing/ bonus scheme, when applicable, depends on the
Company’s profits and individual performance of Ms. Yeh. The profit sharing/
bonus scheme is a one-time-payment only and can never be guaranteed. Ms. Yeh is
not entitled to claim profit sharing or bonus.

 

9Property

 

9.1Ms. Yeh is responsible for the safety and integrity of any property belonging
to the Company which is under her control or in her possession, and must take
proper care of any such items.

 

9.2Ms. Yeh is solely responsible for the safety and integrity of any of her own
property which is on the Company's premises.

 

10Probationary Period

 

N/A

 

11Holiday Entitlement

 

11.1The Company's holiday year runs from 1st January to 31st December. Ms. Yeh’s
basic holiday entitlement is 18 days each year. Vacation shall be taken with due
regards to the needs of the Company. One working day paid annual leave will be
earned for each year of service, subject to a maximum of 30 working days’ paid
annual leave. Unused vacation shall not be carried over into the next year, and
will not be paid in the form of cash.

 

11.2Holiday entitlement which has accrued during a particular holiday year may
only be taken during that year, and any holiday which is not taken during the
year in which it accrues will be lost. Ms. Yeh shall take holidays with the
Company’s then-current instructions, and the Company reserves to right to refuse
Ms. Yeh’s holiday request. Ms. Yeh shall provide details of how and where she
can be contacted during the period of absence.

 



  3/8

 

 

11.3Upon termination of the Engagement, Ms. Yeh will be entitled to a pro rata
payment in lieu of any accrued but unused holiday entitlement, provided that any
unused vacation shall not be carried over into the next year and will not be
paid in the form of cash. The Company reserves the right to deduct payment for
holidays taken in excess of holiday entitlement as of the date of termination of
the Engagement from the final payment of salary or other payment to be made to
Ms. Yeh.

 

12Sickness and Sickness Pay

 

12.1When Ms. Yeh is absent from work due to sickness, injury or other incapacity
(“Sick Leave”), she may be entitled to statutory sick pay subject to
satisfaction of the relevant statutory criteria and compliance with Clause 12.2
hereof. Any payments that are made by the Company in excess of Ms. Yeh's
entitlement to statutory sick pay will be paid only at the absolute discretion
of the Company and payment on any one or more occasions shall not create any
obligation to make payment on other occasions.

 

12.2If Ms. Yeh take Sick Leave under Clauses 12.1, she shall only be entitled to
sick pay by complying with the following procedures:

 

12.3If the Sick Leave has not previously been authorized, Ms. Yeh must inform
the Company immediately on the first day of absence, and provide details of how
and where she can be contacted during such period.

 

12.4In the case of the Sick Leave for uncertain period, Ms. Yeh must keep the
Company regularly informed of its expected duration.

 

12.5If the Sick Leave continues for more than seven days (including weekends),
Ms. Yeh must provide the Company with a medical certificate on the 8th day of
absence. Thereafter medical certificates must be provided to the Company on a
weekly basis.

 

12.6Immediately following the return to work after a period of Sick Leave, Ms.
Yeh is required to complete a Self-Certification form stating the dates of and
the reason for the absence, including details of sickness on non-working days as
this information is required by the Company for calculating Statutory Sick Pay
entitlement.

 

13Termination

 

13.1The Engagement may be terminated by the Company at any time by giving notice
in writing to Ms. Yeh as follows, or by a payment in lieu of such notice:

 

13.1.1 When Ms. Yeh has completed less than 2 years continuous service — 1 month
written notice.

 

13.1.2 After the completion more than 2 years continuous service — 2 months
written notice.

 



  4/8

 

 

13.2The Company may terminate the Engagement without notice or payment in lieu
of notice for good cause, which shall be: (1) Ms. Yeh’s material and irreparable
breach of this Agreement; (2) Ms. Yeh’s gross negligence in the performance or
intentional non-performance of any Ms. Yeh’s material duties and
responsibilities hereunder; (3) Ms. Yeh’s willful dishonesty, fraud or
misconduct with respect to the business or affairs of the Company which
materially and aversely affects the operations or reputation of the Company; (4)
Ms. Yeh’s conviction of a crime; or (5) chronic alcohol abuse or illegal drug
abuse by Ms. Yeh. In the, event of a termination for good cause, as enumerated
above, Ms. Yeh shall have no right to receive any severance compensation. Such
termination will be in addition to and without prejudice to the Company’s any
other rights and available remedies, whether under applicable laws or this
Agreement.

 

13.3In the event that Ms. Yeh’s employment is terminated under this Agreement,
the Company shall pay Ms. Yeh any amounts due under this agreement, including
accrued salary through the date of termination and such payments shall be in
full satisfaction of all of the Company’s obligations to Ms. Yeh.

 

 

14Consequences of Termination

 

14.1Upon termination of the Engagement for whatever reason, Ms. Yeh shall return
to the Company all books, files, documents, keys, paper, client lists, supplier
lists, records, materials and other property of or relating to the Company
together with all copies thereof.

 

14.2This Agreement shall automatically expire upon the Termination Date (defined
as herein below), and Clauses 1, 2, 10, 15, 16, 17, 18, 19, 20, 22, 23, 24, 25,
26, 27, and 28 shall survive the termination of this Agreement.



 

15Deductions

 

Ms. Yeh hereby authorizes the Company without notice to Ms. Yeh, at any time
during or on termination of the Engagement to deduct from her remuneration
(which for this purpose includes but is not limited to salary, commission,
bonus, holiday pay and sick pay) all debts owed by Ms. Yeh to the Company or any
Associated Company, including without limitation any overpayment of any kind
made to Ms. Yeh.

 

16Confidentiality

 

16.1Ms. Yeh is aware that in the course of the Engagement she will have access
to and be entrusted with information in respect of the business, affairs and
finance of the Company, Associated Company and their vendors, customers and
employees, including but not limited to business strategies and plans,
proposals, financial information of the Company deliverables, transactions and
customer lists (“Confidential Information”).

 

16.2Ms. Yeh shall not (except in the proper course of her duties), during or
after the period of the Engagement, divulge to any third party whatever or
otherwise make use of (and shall use her best endeavours to prevent the
publication or disclosure of) Confidential Information, directly or indirectly,
without the express prior written consent of the Company. Upon termination of
Ms. Yeh’s employment, Ms. Yeh will immediately return any Confidential
Information without maintaining any copies therein.

 

17Non Solicitation

 

17.1For the purposes of this Agreement, "Termination Date" means the date upon
which the Engagement terminates for any reason whether by notice or without
notice or in the event that the Company requires Ms. Yeh to stay away from work
during the period of notice then it shall mean the date on which Ms. Yeh last
attended work notwithstanding the fact that the Engagement continues beyond that
date.

 



  5/8

 

 

17.2Ms. Yeh will not, without the prior written consent of the Company (such
consent only to be withheld so far as may reasonably be necessary to protect the
legitimate business interests of the Company or Associated Company), during the
Engagement or for a period of 12 months from the Termination Date, whether alone
or jointly, directly or indirectly, solicit or entice away from the Company and
its Associated Company any officer, director, employee, member, consultant,
customer and any related person.

 

17.3At no time after the Termination Date shall Ms. Yeh directly or indirectly
represent herself as being interested in or engaged by or in any way connected
with the Company or any Associated Company, other than as a former employee of
the Company.

 

18Non-Competition

 

18.1Ms. Yeh, without Company’s prior written consent, shall not for a period of
12 months from the Termination Date, directly or indirectly, engage or
participate in, prepare or set up, assist or have any interest in any person,
partnership, corporation, limited liability company, firm, association, or other
business organization, entity or enterprise, whether as an officer, director,
employee, member, agent, security holder, creditor, consultant or otherwise,
that engages in any activity in Taiwan, which activity is the same as, similar
to, or competitive with any activity now engaged in by the Company or its
Associated Company.

 

18.2Nothing contained in Clause 18.1 shall be deemed to preclude Ms. Yeh from
purchasing or owning, directly or beneficially, as a passive investment, less
than 5 percent of any class of publicly traded securities of any entity so long
as Ms. Yeh does not actively participate in or control, directly or indirectly,
any investment or other decisions with respect to such entity.

 

19Intellectual Property

 

Ms. Yeh hereby assigns to the Company any Intellectual Property Right created or
made by Ms. Yeh during the Engagement, and acknowledges the Company’s title and
ownership thereto. For avoidance of doubt, the Intellectual Property Right
wholly unconnected with the Engagement shall be excluded. Ms. Yeh will execute
all instruments necessary and appropriate to assign and evidence such ownership
rights.

 

20Entire Agreement

 

This Agreement (together with the attachments hereto and any extensions or
renewals hereof) constitutes the parties' entire agreement with respect to the
subject matter hereof, and supersedes all prior statements or agreements, both
written and oral. Unless otherwise stated in Clause 24, this Agreement may be
amended only by a writing signed by the parties.



 

21No Prior Agreements

 

Ms. Yeh hereby represents and warrants to the Company that the execution of this
Agreement by Ms. Yeh, the Engagement and the performance of Ms. Yeh’s duties
hereunder will not violate or constitute a breach of any agreement with a former
employer, client or any person or entity. Further, Ms. Yeh agrees to indemnify
the Company for any claims, expenses, indemnities, fines, penalties or other
losses of whatever nature, including, but not limited to, attorneys’ fees and
expenses of investigation, by any third party who may now have or may hereafter
come to have against the Company based upon or arising out of any
non-competition agreement, invention or secrecy agreement or otherwise covenants
between Ms. Yeh and such third party existing as of the Commencement Date.

 



  6/8

 

 

22Severability

 

22.1If any clause of this Agreement, or the application thereof to any person or
circumstance, shall to any extent be found to be invalid, void, or
unenforceable, the remaining provisions of this Agreement and any application
thereof shall, nevertheless, continue in full force and effect without being
impaired or invalidated in any way.

 

22.2If the clause held invalid, void or unenforceable would be valid and
enforceable with modifications, such clause shall be deemed to apply with such
modifications as may be necessary to make them retroactively effective as of the
Commencement Date.

 

23Non-Assignment

 

The Company may assign or transfer its rights, duties or obligations in this
Agreement to any Affiliated Company or in connection with a merger or sale of
all or substantially all of the assets of the Company. Ms. Yeh may not assign or
transfer her rights, duties or obligations under this Agreement, which is being
deemed unique and personal to Ms. Yeh only; provided, however, upon Ms. Yeh’s
death, Ms. Yeh’s heirs, executors and/or administrators may seek collection of
any sums that may have been due Ms. Yeh as of Ms. Yeh’s death. Subject to the
above, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

24Variations

 

The Company reserves the right to amend the terms of this Agreement by giving
notice in writing to Ms. Yeh in the event of changes in legislation.

 

25Waiver

 

Any waiver by the Company of a breach by Ms. Yeh of any part of this Agreement
shall not be construed as a waiver of any subsequent breach of the same or any
other provision hereof.

 

26Notices

 

Any notice required to be given hereunder shall be delivered or sent by personal
delivery, first class post to the address of the other party set out in this
Agreement (or such other address as may have been notified), and any such notice
shall be deemed to have been served: if delivered - at the time of delivery; and
if sent by post - upon the expiration of 48 hours after posting.

 

27Remedies

 

Ms. Yeh acknowledges and agrees that the Company may seek and obtain injunctive
relief against Ms. Yeh, in the event that the breach of any clauses of this
Agreement may give rise to irreparable injury to the Company which cannot be
adequately compensated with monetary damages. The remedies sated in this Clause
27 shall be in addition to any other legal or equitable remedies which may be
available.

 



  7/8

 

 

28Governing Law and Arbitration

 

28.1This Agreement is and shall be governed and construed in accordance with the
laws of the Republic of China, excluding its conflict of laws principles.

 

28.2The parties shall in every possible way try to settle any disputes and
disagreements in relation with the Agreement in a friendly way. If no settlement
can be reached between the parties, the dispute shall be finally settled by
arbitration. Such arbitration shall be conducted in Taiwan in accordance with
the applicable arbitration rules. The arbitral proceedings shall be conducted in
Chinese language. The arbitration award shall be final and binding upon the
parties.

 



 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, MS. YEH IS HEREBY CERTIFYING THAT MS.
YEH (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS MS.
YEH HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL SUCH
QUESTIONS; AND (D) UNDERSTANDS HER RIGHTS AND OBLIGATIONS UNDER THE AGREEMENT.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties on the
Commencement Date.

 

For and On behalf of China United Insurance Service, Inc.

 

 

 

By: /s/ Yi-Hsiao Mao                       

Name: Yi-Hsiao Mao

Title:   CEO

Date:   August 10, 2020

 

 

Acknowledged and Signed by Ms. Yeh

 

 

 

By: /s/ Joyce Yeh                             

Name: Joyce Yeh

Date:   August 10, 2020

 



  8/8

 